DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 through 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew (US 2016/0322234) in view of Matsunaga (US 2016/0240423).
Regarding claim 14. 
  Lew teaches method of fine pitch patterning on a substrate in a wafer level packaging process (paragraph 15,16); comprising heating the substrate to a first temperature over a first time period based on the substrate (404); maintaining the substrate at the first temperature for a second time period (406); and cooling the substrate to a second temperature over a second time period based on the  substrate (410) (fig 4) (paragraph 37-39).
Lew does not teach determining the thickness of the substrate.
Matsunaga teaches determining (S1) (fig 1) the thickness (1a-1b) of a substrate (1) (fig 2a,2b) and heating the wafer to relieve warpage (S3-S7) (fig 1) (paragraph 27-45)
 It would have been obvious to one of ordinary skill in the art to determine the shape, which comprises a thickness, of the wafer prior to treatment and base the treatment on the shape in order that the flattening treatment will produce satisfactory results (Matsunga paragraph 43).
 Regarding claim 15.
Lew teaches the first temperature is approximately 150 degrees Celsius to 220 degrees Celsius (paragraph 37).
  Regarding claim 16.
The claim is a conditional and therefore does not limit the claim because the substrate is assumed to not include a physical vapor deposition process.
Regarding claim 17
Lew teaches the first temperature is above a glass transition temperature of a material of the substrate (paragraph 34).
 Regarding claim 18.
Lew teaches the first temperature is approximately 175 degrees Celsius (paragraph 37).    
 Allowable Subject Matter
    Claims 1 through 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
A method of fine pitch patterning on a substrate in a wafer level packaging process, comprising: performing a first warpage correction process on the substrate by ramping to and holding the substrate at a first temperature for a first duration and ramping to and holding a second temperature for a second duration, wherein the first temperature is greater than the second temperature; forming vias in a polymer layer on the substrate; curing the polymer layer; performing a second warpage correction process on the substrate by ramping to and holding the substrate at a third temperature for a third duration and ramping to and holding the substrate at a fourth temperature for a fourth duration, wherein the third temperature is greater than the fourth temperature; and forming a redistribution layer on the substrate with a fine pitch patterning having a line/space of 10/10 um or less.  
Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that Matsunga does not teach measuring the thickness of the substrate.
The applicant will note that Masunga teaches determining the shape of the substrate (paragraph 27-45).  Thickness is an aspect of shape.  Further, Matsunga clearly notes this fact in figure 2a which shows the shape of the substrate including surface 1a and 1b, thickness is the distance between the two.   The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP 2131.
In response to applicant's argument that Matsunga uses the shape information is a different fashion, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817